             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                         4:15CR3059
    vs.
                                                    ORDER
KENNETH LEE JOHNSON,
               Defendant.


    IT IS ORDERED that:

    1.    The Defendant's Unopposed Motion to Continue Revocation
          Hearing (filing 191) is granted.

    2.    Defendant Kenneth Lee Johnson’s violation of supervised release
          hearing is continued to July 24, 2020, at 10:00 a.m., before the
          undersigned United States District Judge, in Courtroom No. 1,
          Robert V. Denney United States Courthouse and Federal
          Building, 100 Centennial Mall North, Lincoln, Nebraska. The
          defendant shall be present at the hearing.

    Dated this 12th day of March, 2020.

                                       BY THE COURT:


                                       John M. Gerrard
                                       Chief United States District Judge
